Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Applicant has amended independent claims 1 and 15 to recite deployable/retractable hinges panel.  The non-hinged side of the panel is against a side edge of a rear window.

The closest art of record are the Aider FR 2,854,861, Eger US Patent No. 5,141,281 and Liese US Patent No. 5,074,612.  

In figure 5 of Aider the retractable/deployable rear panels 20 are hinged on the rear D pillars.  An opposite disposed non-hinged   side of Aider’s panels 20 is not against a side edge of a rear window.  The non-hinged side of Aider’s panel when in the retraced position lies against the rear window away from any rear window edge and completely on top and overlapping the generally planar rear window. The non-hinged side of the panel when retracted is not against a side edge of a rear window as now claimed.  Aider does not discloses all the limitations recited in newly amended claim 1. 
The Eger patent discloses a transparent panel spoiler 4 adjacent the bottom edge of a rear window 6.  The transparent spoiler 4 is hinged at 18 so that the spoiler may be deployed by an actuator.  The opposite non-hinged side of the panel when retracted is far removed from all the rear window edges and settles adjacent the rear hood 8 of the vehicle.  Also, gaps 12 and19 between the spoiler panel and the vehicle body panels exist when the spoiler is retracted.    The non-hinged side of the panel when retracted is not against a side edge of a rear window as now claimed.  Eger does not discloses al the limitations recited in newly amended claim 1. 
Similar to Eger, Liese has a transparent spoiler 4 adjacent the bottom edge of a rear window 6.  The transparent spoiler B that is hinged at 20 so that the spoiler may be deployed by an actuator.  The opposite non-hinged side of the panel when retracted is far removed from all the rear window edges and settles adjacent a rear hood of the vehicle.  Also, a perimeter gap is 
Claims 1 and 15 are deemed patentable because under 35 USC 102 & 103 neither Liese, Aider nor Eger disclose, teach or suggest a vehicle having a deployable/retractable hinged panel wherein the non-hinged side of the panel is against a side edge of a rear window.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
2.	An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on November 8, 2021, Greg Ozga requested an extension of time for two (2) MONTH(S) and authorized the Director to charge Deposit Account No. 50-1612 the required fee of $ 640.00 for this extension and authorized the following examiner’s amendment. 
Claims 13 and 16 were drawn to a non-elected species with traverse, see Applicant’s reasons for traversing the restriction requirement in their January 27, 2021 response.  No generic claim was allowed.
Claims 13 and 16 are cancelled


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612